United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1995
                       ___________________________

                                 Matthew Boivin

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

 Asa Hutchinson, Arkansas Governor, Individually and in Official Capacities;
  Benny Magness, Director-- Board of Correction, Individually and in Official
Capacities; Wendy Kelley, Director-- Department of Correction, Individually and
                            in Official Capacities

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                          Submitted: January 15, 2020
                           Filed: January 21, 2020
                                [Unpublished]
                                ____________

Before GRUENDER, BEAM, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Arkansas inmate Matthew Boivin appeals the district court’s1 dismissal of his
pro se 42 U.S.C. § 1983 complaint. After careful review of the record and the parties’
arguments on appeal, we conclude that dismissal was proper. See Kelly v. City of
Omaha, 813 F.3d 1070, 1075 (8th Cir. 2016) (reviewing Fed. R. Civ. P. 12(b)(6)
dismissal de novo). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Patricia S. Harris, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-